DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 30 August 2021 in which claims 9, 12-13 were amended and claim 21 was added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 30 April 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 9-14, 21 are under prosecution.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenberg et al (Clinical Chemistry, 1 March 2014, 60:3, pages 500-509), Puleo et al (2015/0027891, filed 26 July 2013), Lee et al (2007/0073049, published 29 March 2007) and Lau et al (2007/0114128, published 24 May 2004).
Regarding Claim 9, Sonnenberg teaches a method of isolating cfDNA, by positively charging an electrode coated with a conductive polymer, contacting the electrode with a sample comprising cfDNA and isolating the cfDNA by releasing the cfDNA from the electrode (e.g. Fig. 1 and related text, e.g. page 501, last paragraph-page 502).  
Sonnenberg does not teach applying an electric signal to release the cfDNA.  However, applying an electrical signal to release captured DNA was well-known in the art as taught by Puelo and Lee.  
Puelo teaches a similar method comprising contacting a conductive polymer-coated electrode (e.g. ¶ 41) to a cell-free sample, applying voltage to capture DNA and reversing the voltage to release the DNA (e.g. ¶ 31-34).
Lee also teaches a similar method comprising contacting a conductive polymer-coated electrode with a sample, applying a positive voltage to capture the DNA and 
Therefore one of ordinary skill would have reasonably utilized the applied voltage of Puelo and/or Lee to release the DNA from the electrodes for the expected benefit of “more efficient elution” as known in the art.
Sonnenberg, Puleo and Lee do not specifically teach nanostructures.  However, nanostructured electrodes for capture and release nucleic acids were well-known in the art as taught by Lau who specifically teaches nanostructured islands of comprising a conductive polymer wherein the islands provide discrete conductive domains in the nanoscale to allow for maximum sampling with reduced background (¶ 44-45).
Therefore, one of ordinary skill would have reasonably utilized the nanoscale islands of Lau with the electrode array of Sonnenberg for the expected benefit of maximum sampling with reduced background as taught by Lau. 
Regarding Claims 10-11, 14, Sonnenberg teaches sample is blood and the DNA is circulating tumor DNA (e.g. page 501, “sample acquisition”).
Regarding Claim 21, Puleo teaches useful conductive polymer include polypyrroles (¶ 41).  Therefore one of ordinary skill would have reasonably utilized PPY in the method of Sonnenberg with a reasonable expectation of success based on the teaching of Puleo.  The artisan would have been further motivated to use PPY based on cost, commercial availability and/or polymers currently used in the lab.  

					

s 9-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenberg et al (Clinical Chemistry, 1 March 2014, 60:3, pages 500-509), Puleo et al (2015/0027891, filed 26 July 2013), Lee et al (2007/0073049, published 29 March 2007) and Lau et al (2007/0114128, published 24 May 2004) as applied to Claim 11 above and further in view of Hashimoto et al (USP 5,776,672, issued 7 July 1998) or Mandrand et al (2007/0037153, published 15 February 2007).
	
	Regarding Claims 9-14, Sonnenberg, Puleo, Lee and Lau teach the method of Claims 9-11, 14 and 21 as discussed above.   
	Sonnenberg is silent regarding time and voltage of the electrical signal.  Lee teaches the similar method wherein the electrical signal for capture is “up to 2.5 V” but the references do not teach the voltage and time as defined by Claims 12-13.  
However, Hashimoto teaches the DNA is captured by applying a positive potential of 0.0-1.0 V wherein the voltage is applied as a pulse and further teaches the non-specifically captured DNA is removed by applying a negative potential (e.g. col. 13, lines 7-30).  Additionally, Mandrand teaches polypyrrole nanoelectrodes wherein DNA binding was analyzed by changed potentials between -0.2V and + 0.6 V (Examples 1-2).
Because Sonnenberg, Puleo, Lee and Lau teach applying voltage to capture and release of DNA, one of ordinary skill would have reasonably looked to the prior art (e.g. Hashimoto and/or Mandrand) for further guidance and utilized a voltage and time within the well-known ranges to thereby optimize the method for desired applications, sequences and/or samples to be analyzed. 
Response to Arguments
Applicant’s arguments have been reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection necessitated by the amendments. 
Applicant’s arguments regarding the obviousness double patenting rejection is found persuasive.   The rejection is withdrawn. 
Applicant further asserts that the instantly claimed method provide unpredictable results. Applicant points to ¶ 84 of the specification to support the assertion.  
The assertion is noted but not found persuasive in view of the prior art.  Neither the cited passage nor the entire specification provides any evidence of fact to support the asserted unpredictable results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634